Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 October 2018, 22 October 2019, 10 December 2019 and 01 July 2020 were filed and are being considered by the examiner.
Allowable Subject Matter
Claims 1-6 and 13-24 are allowed over prior arts.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-6 and 19-21 is the inclusion of the blood pressure detection signal sampling and compensation method, that includes the steps of: compensating for a sampling frequency of the ECG sampling module if a sampling frequency deviation of the ECG sampling module for the standard periodic signal exceeds a preset frequency threshold, so that wherein the compensating causes the sampling frequency deviation of the ECG sampling module for the standard periodic signal is less than the preset frequency threshold; compensating for a sampling frequency of the PPG sampling module if a sampling frequency deviation of the PPG sampling module for the standard periodic signal exceeds the preset frequency threshold, so that wherein the compensating causes the sampling frequency deviation of the PPG sampling module for the standard periodic signal is less than the preset frequency threshold; and compensating for a sampling start time of the ECG sampling 
The primary reason for the allowance of claims 13-18 and 22-24 is the inclusion of the limitation of a blood pressure signal sampling system that includes the processor is configured to: compensate for a sampling frequency of the ECG sampling module if a sampling frequency deviation of the ECG sampling module for the standard periodic signal exceeds a preset frequency threshold, so that wherein the compensating causes the sampling frequency deviation of the ECG sampling module for the standard periodic signal to be less than the preset frequency threshold; compensate for a sampling frequency of the PPG sampling module if a sampling frequency deviation of the PPG sampling module for the standard periodic signal exceeds the preset frequency threshold, so that wherein the compensating causes the sampling frequency deviation of the PPG sampling module for the standard periodic signal to be less than the preset frequency threshold; and compensate for a sampling start time of the ECG sampling module or the PPG sampling module if a sampling end time difference between the ECG sampling module and the PPG sampling module for the standard periodic signal exceeds a preset time threshold, so that wherein the compensating causes the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gui et al (US 10,758,143) disclose a blood pressure parameter detection method that includes detecting, by user equipment UE, an electrocardiogram ECG signal of a user by using a first ECG contact and a second ECG contact that are connected to an ECG detection circuit of the UE; when determining that the detected ECG signal matches a pre-stored reference ECG signal, enabling, by the UE, a photoplethysmogram PPG detection circuit, and detecting a PPG signal of the user by using a PPG detection point connected to the PPG detection circuit.  Baxi et al (US 10,485,433) disclose a method that involves receiving an electrocardiographic (ECG) signal and a photoplethysmographic (PPG) signal and detecting R-wave peaks in the ECG signal; identifying multiple segments of the PPG signal based on detection of the R-wave peaks of the ECG signal, wherein a given segment of the PPG signal comprises multiple samples and is aligned with a corresponding R-wave; and generating an averaged PPG wave based on the multiple segments of the PPG signal, .
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AN H DO/Primary Examiner, Art Unit 2853